


EXHIBIT 10.24

 

AVALONBAY COMMUNITIES, INC.

 

SECRETARY’S CERTIFICATE

 

The undersigned, Edward M. Schulman, hereby certifies that he is the Secretary
of AvalonBay Communities, Inc., a Maryland corporation (the “Company”), and does
further certify as follows:

 

On December 6, 2006, at a duly called and held meeting of the Board of Directors
of the Company, the Board adopted the following resolutions amending the
Company’s 1994 Stock Incentive Plan, as amended and restated on December 8,
2004, and further amended on February 9, 2006:

 

RESOLVED:                   Paragraph Section 3(b) of the Company’s 1994 Stock
Incentive Plan, as amended and restated on December 8, 2004, as subsequently
amended on February 9, 2006, is hereby amended by adding the following sentences
at the end of the first sentence thereof:

 

The Committee shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and/or the
terms of outstanding Awards to take into account cash dividends declared and
paid other than in the ordinary course or any other extraordinary corporate
event, other than those contemplated by Section 3(c) hereof, to the extent
determined to be necessary by the Committee to avoid distortion in the value of
the Awards. Notwithstanding anything to the contrary set forth in this
Section 3(b), no adjustment shall be required pursuant to this Section 3(b) if
the Committee determines that such action could cause an Award to fail to
satisfy the conditions of any applicable exception from the requirements of
Section 409A of the Code or otherwise could subject a participant to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Award or would constitute a modification, extension or renewal of an
Incentive Stock Option within the meaning of Section 424(b) of the Code.

 

RESOLVED:                   Section 7(a) of the Company’s 1994 Stock Incentive
Plan, as amended and restated on December 8, 2004, as subsequently amended on
February 9, 2006, is hereby amended by adding the following sentences at the end
thereof:

 

“Participants may not elect to accelerate or postpone the deferral period. Any
payment of shares of Stock under a Deferred Stock Award subject to Section 409A
of the Code to a participant on account of the participant’s separation of
service may not be made before the date that is six months after the date of
separation from service if the participant is a ‘specified employee’ within the
meaning of Section 409A(a)(2)(B)(i) of the Code.

 

IN WITNESS WHEREOF, the undersigned has signed this certificate as of
December 6, 2006

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

/s/ Edward M. Schulman

 

Name: Edward M. Schulman

 

Title: Secretary

 

--------------------------------------------------------------------------------
